         Case 3:16-cr-00269-WHA Document 59 Filed 12/10/18 Page 1 of 4




Sidney Z. Fleischman (Fla. Bar No. 762962)

(Appearance Pro Hoc Vice)

Fleischman & Fleischman, P.A.

800 E. Broward Blvd., Suite 402

Ft. Lauderdale, FL 33301

sf@ffjustice.com

Phone: 954-523-7223

Fax:   954-523-4840

Attorney for Donald Ryan Austin



JASON S. LEIDERMAN, SBN 203336

LAW OFFICES OF JAY LEIDERMAN

770 County Square Drive, Suite 101

Ventura, California 93003

Tel: 805-654-0200

Fax: 805-654-0280

Attorney for Donald Ryan Austin
         Case 3:16-cr-00269-WHA Document 59 Filed 12/10/18 Page 2 of 4




                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                  SAN FRANCISCO DIVISION



 UNITED STATES OF                  )                              NO. CR 16-00269 WHA
 AMERICA,
                                   )
        Plaintiff,                 )
 v.                                )

 DONALD RYAN AUSTIN,               )                              NOTICE OF FILING –
                                                                  CHARACTER
                                   )
        Defendant.                                                LETTER IN SUPPORT OF
                                   )                              SENTENCING
                                   )
                                   )
                                   )
                                   )
__________________________




       Defendant Donald Ryan Austin, by and through his undersigned attorneys, files the

following letters of support for the court’s consideration.

                                              Respectfully submitted,
                                              /s/ Sidney Z. Fleischman

                                              Sidney Z. Fleischman

                                              Attorney for Defendant Donald Ryan Austin



Dated: December 10, 2018
         Case 3:16-cr-00269-WHA Document 59 Filed 12/10/18 Page 3 of 4




To whom it may concern:

I have known Ryan Austin casually from meeting him at computer security conferences over the
years. I never worked directly with him, nor did I spend significant amounts of time with him; we
did have interesting conversations about technical matters and spent a few hours chatting about
them while he was living in Miami (and, if I remember correctly, employed by Terremark).

I found Ryan to be a smart young man with what I had hoped would be a bright future; I was
surprised and disappointed to learn that he was involved in the ​kernel.org​ hack. I do not
condone his actions and I know from my own experience in forensics that conduct like this can
have large and often unforeseen consequences to the victim; however, I do not have any
reason to believe Ryan intended to cause extensive damage or that he engaged in this activity
to steal information or for financial gain. I rather think this activity was a misguided attempt to
show off both skill and daring, as young men of a certain age are prone to doing.

Judging intent ex-post is always difficult - if a young man commits to the stupid idea of breaking
into Fort Knox to leave a note in the vault (without stealing anything), his actions in preparation
for this cannot be easily distinguished from those intending to steal; in the same manner, Ryan’s
intentions when compromising kernel.org cannot be ascertained with mathematical certainty. So
for me personally, trying to understand Ryans intent boils down to personal judgement.

Kernel.org has an almost mythical status in the computer security industry, and hacking involves
an addictive power-rush even if the power is never intended to be exercised. I believe that
Ryan, being above-average in his intellectual gifts, wanted to demonstrate to himself that he
could hack this “mythical” machine that so much depends on - but not actually use his access
for any further harm. This does not absolve him from having committed crimes, and for having
caused a lot of trouble for others.

I understand Ryan has accepted responsibility for his actions and recognizes the seriousness of
his conduct; although Ryan displayed extremely poor judgment and should be punished for his
conduct, I would (given the circumstances) hate to see someone as sharp and skilled as Ryan
spend his time in prison rather than serve society through his work and talents.

Given that Ryan has already experienced significant consequences due to his actions, I do not
think time spent in prison is needed to accomplish the purpose of adequately punishing Ryan for
his behavior or to deter others from similar conduct.



About me:
My name is Thomas Dullien. I am a renowned cybersecurity researcher (winner of Germany's
biggest privately financed research prize in 2006, winner of a "Lifetime Achievement Pwnie" - a
hacker award - in 2015) and entrepreneur (started a security company in 2004 which developed
technology for attack attribution, acquired by Google in 2011). I have 20 years of experience
         Case 3:16-cr-00269-WHA Document 59 Filed 12/10/18 Page 4 of 4




working in cyber security, and have contributed groundbreaking research on security patch
analysis, malware analysis, attacker attribution, and the limits of security when the computer
malfunctions (Rowhammer).
